DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 5/10/2022 is acknowledged. Claims 1, 12, 15, 22, 30-31 are amended. Claims 2-3, 6-11, 13-14, 18-21, 23, 26-27 and 33-35 are canceled. Currently, claims 1, 4-7, 12, 15-17, 22, 24-25 and 28-32 are pending with claims 12, 15-17, 22, 24-25 and 28-32 being withdrawn from consideration.
Previous rejections are withdrawn in view of the above amendment.
Claims 1 and 4-7 are rejected under a new ground of rejection. See the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over deQuilettes et al. (“Photoluminescence Lifetimes Exceeding 8ms and Quantum Yields Exceeding 30% in Hybrid Perovskite Thin Films by Ligand Passivation” in view of Sakaguchi et al. (“Iridium-Catalyzed Transfer Hydrogenation of ,-Unsaturated and Saturated Carbonyl Compounds with 2-Propanol”).
Regarding claims 1 and 4, deQuilettes et al. discloses ligand treatments methylammonium lead triiodide perovskite with a hydrophobic molecule of phosphine such as triphenylphosphine (PPh3) to reduce defect densities to improve performance, wherein the hydrophobic molecule is acting as an electron-donating molecule or Lewis base (see abstract, Figures 1-2, pages 439-440). That is deQuilettes et al. teaches a composition a perovskite (e.g. methylammonium lead triiodide) having a formula ABX3, wherein A is methylammmine, B is a lead and X is a halogen of iodide, and a hydrophobic molecule of phosphine bonded to the perovskite.
deQuilettes et al. teaches using triphenylphosphine as a Lewis base among others in the studies (see Figures 1-2) and suggests that using bidentate ligands would show improvement in the PL (or photoluminescence, see page 439, second paragraph of second column).
deQuilettes et al. does not explicitly disclose using a bidentate phosphine ligand of 1,3-bis(disphenylphosphino)propane (dppp) in the studies.
Sakaguchi et al. teaches 1,3-bis(disphenylphosphino)propane (dppp) is a bidentate phosphine ligand (see table 1, first paragraph of page 4711).
It would have been obvious to one skilled in the art at the time the invention was made to modify the composition of deQuilettes et al. by using as 1,3-bis(disphenylphosphino)propane (dppp) as taught by Sakaguchi et al. for the bidentate phosphine ligand suggested by deQuilettes et al., because deQuilettes et al. explicitly teaches using phosphine and bidentate ligands for improvements in the PL. Such modification would involve nothing more than use of a material, e.g. Lewis base of phosphine and bidentate ligand, that is suggested by deQulettes et al. for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Lewis base such as 1,3-bis(disphenylphosphino)propane (dppp) donates a pair of electrons, and Pb is a positively charged divalent (2+) atom in the perovskite. Therefore, the hydrophobic molecule such as 1,3-bis(disphenylphosphino)propane must form a coordination bond with the lead (or 2+ atom) in the perovskite in order to act as a Lewis base of donating a pair of electrons to the lead, which is willing to accept a pair of electrons since it has 2+ charge.
Regarding claims 6-7, modified deQuilettes et al. discloses a composition as in claim 1 above, wherein deQuilettes discloses the perovskite is used in optoelectronic device such as light emitting diodes and solar cells (see first paragraph of first column of page 438).
Alternatively, claims 1, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over deQuilettes et al. (“Photoluminescence Lifetimes Exceeding 8ms and Quantum Yields Exceeding 30% in Hybrid Perovskite Thin Films by Ligand Passivation” in view of Sakaguchi et al. (“Iridium-Catalyzed Transfer Hydrogenation of ,-Unsaturated and Saturated Carbonyl Compounds with 2-Propanol”), and further in view of Henry et al. (WO 2017/001542).
Regarding claims 1 and 4, deQuilettes et al. discloses ligand treatments methylammonium lead triiodide perovskite with a hydrophobic molecule of phosphine such as triphenylphosphine (PPh3) to reduce defect densities to improve performance, wherein the hydrophobic molecule is acting as an electron-donating molecule or Lewis base (see abstract, Figures 1-2, pages 439-440). That is deQuilettes et al. teaches a composition a perovskite (e.g. methylammonium lead triiodide) having a formula ABX3, wherein A is methylammmine, B is a lead and X is a halogen of iodide, and a hydrophobic molecule of phosphine bonded to the perovskite.
deQuilettes et al. teaches performing the same treatments on films prepared using PbCl2 and PbI2 as Pb sources and observed similar improvements (see second paragraph of second column of page 439).
deQuilettes et al. does not explicitly state the hydrophobic molecule forming a coordination bond with the lead or tin the perovskite.
Henry et al. discloses adding phosphine such as trioctylphosphine to solubilize PbCl2 (see page 40, lines 9-10). 
It would have been obvious to one skilled in the art at the time of the invention was made to have added to or treated the Pb source, e.g. PbCl2 or PbI2, with phosphine as taught by Henry et al., because deQuilettes et al. discloses performing such treatment would provide improvements and Henry et al. teaches adding phosphine to, or treating the Pb source such as PbCl would solubilize the Pb source. In such modification, the phosphine will form a coordination bond with the lead, or the Pb source.
deQuilettes et al. teaches using triphenylphosphine as a Lewis base among others in the studies (see Figures 1-2) and suggests that using bidentate ligands would show improvement in the PL (or photoluminescence, see page 439, second paragraph of second column).
deQuilettes et al. does not explicitly disclose using a bidentate phosphine ligand of 1,3-bis(disphenylphosphino)propane (dppp) in the studies.
Sakaguchi et al. teaches 1,3-bis(disphenylphosphino)propane (dppp) is a bidentate phosphine ligand (see table 1, first paragraph of page 4711).
It would have been obvious to one skilled in the art at the time the invention was made to modify the composition of deQuilettes et al. by using as 1,3-bis(disphenylphosphino)propane (dppp) as taught by Sakaguchi et al. for the bidentate phosphine ligand suggested by deQuilettes et al., because deQuilettes et al. explicitly teaches using phosphine and bidentate ligands for improvements in the PL. Such modification would involve nothing more than use of a material, e.g. Lewis base of phosphine and bidentate ligand, that is suggested by deQulettes et al. for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 6-7, modified deQuilettes et al. discloses a composition as in claim 1 above, wherein deQuilettes discloses the perovskite is used in optoelectronic device such as light emitting diodes and solar cells (see first paragraph of first column of page 438).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified deQuilettes et al. as applied to claim 1 above, and further in view of Pazoki et al. (“Photoinduced Stark Effects and Mechanism of Ion Displacement in Perovskite Solar Cell Materials”).
Regarding claim 5, modified deQuilettes et al. discloses a composition as in claim 1 above, wherein deQuilettes et al. using the perovskite of methylammonium lead triiodide (or MAPbI3) for the study. 
Modified deQuilettes et al. does not explicitly disclose the perovskite to be FAPbI3.
Pazoki et al. discloses MAPbI3 and FAPbI3 are known to be used for investigating (or study, see pages 2823-2824).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the composition of modified deQuilettes by using the perovskite of FAPbI3 in place of MAPbI3, because Pazoki et al. teaches FAPbI3 and MAPbI3 are known perovskites in the art. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that Skaguchi discloses using dppp as a part of a catalyst system and fails to teach, suggests or provide a motivation to use dppp to stabilize perovskite or otherwise to bond with the perovskite. Therefore, Applicant concludes that there is no reasonable expectation of success in combining Sakaguchi with deQuilettes and one person of ordinary skill in the art would not seriously believe that every single phosphine and bidentate ligand would improve photoluminescence as described by deQuilettes, because of merely two specific phosphine and bidentate ligands namely TOPO and PPh3 described in deQuilettes. 
The examiner replies that it is known in the art that Lewis base, or molecules having functional group capable of donating electrons, would reduce defect densities and improve performance of perovskites (see first paragraph of page 439 of deQuilettes). deQuilettes studies the effect of post treatments of the perovskites with a variety of Lewis bases, e.g. trioctylphosphine oxide (TOPO) – which has an oxygen-containing functional group with a free pair of electrons, octadecanethiol (ODT) – which has an alcohol functional group with a free pair of electrons, and triphenylphosphine (PPh3) – which has a phosphorous functional group with a free pair of electrons. All the perovskites treated with different types of Lewis bases, e.g. different functional groups, perform better than the non-treated perovskite (see Figure 1 of deQuilettes). deQuilettes also discloses to investigate some bidentate ligands (or molecules with two coordinating sites or two functional groups each having a pair of electrons) as well as various other coordinating atoms and all showed general improvements (see page 439, second paragraph of the second column of deQuilettes). It is noted that TOPO, ODT and PPh3 are not bidentate since each of them has only one coordinating site. deQuilettes does not explicitly disclose the names of the bidentate ligands being investigated in addition to TOPO, ODT, PPh3. Sakaguchi discloses 1,3-bis(disphenylphosphino)propane (dppp) is a bidentate phosphine – or a Lewis base having two phosphine coordinating sites.   
One skilled in the art would find it obvious to have used bidentate phosphine ligand of 1,3-bis(disphenylphosphino)propane (dppp) taught by Sakaguchi for post treatment of the perovskite, because deQuilettes explicitly suggests using Lewis base such as bidentate ligand and phosphine would improve the photoluminescence. One skilled in the art would find it reasonable expectation of success to have used 1,3-bis(disphenylphosphino)propane (dppp) to treat perovskite to improve the perovskite because 1,3-bis(disphenylphosphino)propane (dppp) is a bidentate phosphine ligand and deQuilettes explicitly suggests Lewis base such as phosphine and bidentate ligand would generally improve the photoluminescence. Such modification would involve nothing more than use of a material, e.g. Lewis base of phosphine and bidentate ligand, that is suggested by deQulettes et al. for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, Applicant explicitly disclose and previously claimed 1,3-bis(disphenylphosphino)propane (dppp) is a Lewis base among others in a long list of materials being used as the hydrophobic molecule forming coordination bond with the perovskite (see previous claim 8, paragraphs [0005], [0012], [0018], [0024], [0040] of Applicant’s specification).   
Applicant argues Sakaguchi is nonanalogous art. In response to applicant's argument that Sakaguchi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant’s disclosure, deQuilettes and Sakaguchi are all directed to using phosphine as a reducing agent, or Lewis bases or forming a coordination bond. Sakaguchi discloses 1,3-bis(disphenylphosphino)propane (dppp) is bidentate phosphine ligand in a reduction, e.g. acting as a reducing agent – or losing electrons – or forming coordination bond with other electron-accepting molecules, which is suggested by deQuilettes to improve the performance of the perovskite. In other words, using Lewis base of phosphine bidentate ligand that is suggested by deQuilettes is also reasonably pertinent to the particular problem with which the applicant was concern, e.g. improve the performance of the perovskite. 
In addition, Applicant has not provided any subjective evidence that 1,3-bis(disphenylphosphino)propane (dppp) would perform differently from other Lewis bases or phosphines when Applicant explicitly disclose and previously claimed 1,3-bis(disphenylphosphino)propane (dppp) is a material among others in a long list of Lewis base materials that can be used as the hydrophobic molecule forms a coordination bond, e.g. acting as a Lewis base of donating electrons and losing electrons. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726